John S. Lockman, J.
A New Jersey resident is charged with violating subdivision 6 of section 381 of the Vehicle and Traffic Law which provides :“§ 381. Motorcycle Equipment * * * 6. It shall be unlawful * * * for any person to operate or ride upon a motorcycle unless he wears a protective helmet ’ ’.
The defense is section 250 of the Vehicle and Traffic Law which provides: “ 1 * * * the provisions of this chapter relative *221to the registration and equipment of * * * motorcycles * * * shall not apply to a * * * motorcycle * * * owned by a non-resident of this state, provided that the owner thereof shall have complied with the provisions of the law of the * * * state * * * of his residence relative to registration and equipment * * * the provisions of this subdivision, however, shall be operative as to a * * * motorcycle * * * owned by a non-resident of this state only to the extent that under the laws of the * * * state * * * of his residence like exemptions and privileges are granted
This defense is valid and since the court took judicial notice of section 39:3-15 of the New Jersey Motor Vehicles and Traffic Regulation, which grant an exemption similar to the New York exemption, the motion to dismiss after trial is granted.